Citation Nr: 1526080	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  13-03 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which continued a 30 percent disability rating for PTSD.  

In April 2015, the Veteran testified at a videoconference hearing before a Veterans Law Judge, and a transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014). 

The Veteran seeks an increased rating for PTSD.  He was most recently examined by VA for this disability in March 2012.  There is evidence that his PTSD has increased in severity since that time, including an April 2015 letter from the Veteran's private psychologist, Dr. P.A., stating that the Veteran's symptoms over the last year include frequent, recurrent, and intrusive distressing recollections of a number of combat actions that he experienced in Vietnam; nightmares related to those events; and dissociative flashback episodes.  In addition, in his April 2015 Board hearing, the Veteran testified that at the time of his March 2012 VA examination, his flashbacks and other symptoms were not as severe as they are currently.  He stated that only 3 days prior to the Board hearing, Dr. P.A. had increased his medications.  He also stated that at the time of the 2012 examination, he was having approximately 8-9 flashbacks per week and 8-9 nightmares per week, but was currently experiencing 13-15 flashbacks per week and almost 20 nightmares per week.  The Veteran asserted that other new symptoms since the March 2012 VA examination included screaming and swearing at drivers at stoplights, problems at his job at a funeral home when crowds of people were there, issues with carrying out simple tasks and retaining information, forgetting locations of places he has been 20 or 30 times, and forgetting his granddaughter's name.  Due to the Veteran's statements regarding his symptomatology and Dr. P.A.'s letter, the Board finds a new VA examination is necessary.

The Veteran also stated in the Board hearing that the 2012 VA examination report did not accurately reflect the symptoms he reported because the examining psychologist was not really listening to him or taking notes and appeared to want to go home.  The Board therefore finds that the new examination should be provided by a different examiner than the March 2012 VA examination.

The Board also notes that Dr. P.A. states in the April 2015 letter that he has treated the Veteran since April 2004.  The most recent treatment records from Dr. P.A. associated with the claims file are from March 2012.  The RO should attempt to associate the records from March 2012 to present with the claims file.

Finally, the most recent VA treatment records associated with the claims file are from December 2012.  The RO should obtain the VA treatment records for treatment of PTSD dated from January 2013 to present.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).
  
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any non-VA treatment records, including records from Dr. P.A. dated from March 2012 to present, showing treatment of PTSD.  The RO should make an attempt to obtain any treatment records identified by the Veteran that are not currently associated with the claims file.

2.  Obtain from the VA healthcare system all outstanding, pertinent records of evaluation and/or treatment of the Veteran from January 2013 to present.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, a written statement to that effect should be incorporated into the record.

3.  Schedule the Veteran for an examination to determine the current level of severity of the service-connected PTSD.  He should be examined by a different VA examiner than the one who examined him in March 2012.

The claims file should be reviewed by the examiner, and the examination report should note that review.  

All signs and symptoms of any psychiatric disorder should be reported in detail.  The examiner should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record, particularly the evidence suggesting that the Veteran's overall mental health symptoms have worsened.  The examiner should also specifically describe the overall impact of the Veteran's psychiatric problems on his occupational and social functioning.

4.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




